UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-4825



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK SPEARS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-98-135)


Submitted:     May 18, 1999             Decided:   September 23, 1999


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter L. Goldman, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Alessanndra DeBlasio, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted Mark Spears for assaulting a correctional

officer in violation of D.C. Code Ann. § 22-505(a) (1998).   Spears

was subsequently sentenced to twenty-seven months’ imprisonment.

On appeal, Smith challenges the sufficiency of the evidence to

sustain the jury’s verdict and maintains that the district court

erred in denying his request to instruct the jury on a lesser-

included offense.   We have reviewed the record and find no revers-

ible error.   Accordingly, we affirm Smith’s conviction and sen-

tence.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2